Case 19-20124-jrs      Doc 25    Filed 03/25/20 Entered 03/25/20 12:06:26           Desc Main
                                  Document Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: March 25, 2020
                                                     _____________________________________
                                                                 James R. Sacca
                                                           U.S. Bankruptcy Court Judge

 _______________________________________________________________

                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                  (GAINESVILLE)

IN RE:                                       )       CASE NO. 19-20124-jrs
HELEN CAIN DOYLE                             )       CHAPTER 7
                                             )
       Debtor.                               )       JUDGE SACCA
                                             )
                                             )


    ORDER GRANTING MOTION TO VOLUNTARILY DISMISS BANKRUPTCY

       On August 27, 2019, debtor HELEN CAIN DOYLE (hereinafter, “Debtor”) filed a

Motion to Voluntarily Dismiss Case (Doc. No. 21) (“Motion”).

       The Motion hearing was set for November 6, 2019, with adequate notice provided by

Debtor and this Court (see, e.g., Doc. No. 22). No response to the Motion was filed. At the call

of the calendar on November 6, 2019, counsel for Debtor and the Trustee was present. No

opposition to the Motion was announced at the hearing.

       The Court, having considered the Motion and all other matters of record, hereby

GRANTS Debtor’s Motion pursuant to 11 U.S.C. § 707(b)(1), as Debtor’s debts are primarily



                                                 1
Case 19-20124-jrs      Doc 25     Filed 03/25/20 Entered 03/25/20 12:06:26            Desc Main
                                   Document Page 2 of 3


consumer in nature and does not find that the Debtor filed the Bankruptcy petition in bad faith.

       It is therefore ORDERED that this case is DISMISSED pursuant to 11 U.S.C. §

707(b)(1).

                                    END OF DOCUMENT



Order presented by:

THE GILROY FIRM
3780 Mansell Road, Suite 140
Alpharetta, Georgia 30022
(678) 280-1922 (Telephone)
(678) 280-1923 (Facsimile)
Matthew.Totten@gilroyfirm.com

/s/ Matthew F. Totten
MATTHEW F. TOTTEN
(Georgia Bar No. 798589)
Attorney for First American Title Insurance Company and GMAC Mortgage, LLC


DISTRIBUTION LIST
Betty A. Nappier
Law Office of B. A. Nappier
Chapter 7 Trustee
P. O. Box 1649
Cumming, GA 30028-1649
(770) 529-9371

Christopher Scott Badeaux
The Badeaux Law Firm, LLC
1400 Marketplace Blvd.,
Suite 112
Cumming, GA 30041

Helen Cain Doyle
254 Freeland Rd
Dawsonville, GA 30534




                                                2
Case 19-20124-jrs      Doc 25     Filed 03/25/20 Entered 03/25/20 12:06:26   Desc Main
                                   Document Page 3 of 3


U.S. Trustee
Office of the United States Trustee
362 Richard Russell Building 75 Ted
Turner Drive, SW Atlanta, GA 30303

Matthew F. Totten
THE GILROY FIRM
3780 Mansell Road, Suite 140
Alpharetta, Georgia 30022




                                             3
